Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No.  17/211464. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the similar invention of a three-dimensional shaping apparatus including a cleaning mechanism that cleans an ejection port. A comparison of both applications claimed invention is produced below.


Current Application 17/210863
Co-pending Application 17/211464
Claim 1. A three-dimensional shaping apparatus, comprising: 

a plasticizing section that forms a plasticized material by plasticizing a material; 

a flow channel, through which the plasticized material flows; 

a nozzle that communicates with the flow channel and has an ejection port, from which the plasticized material is ejected to a shaping region of a table; 

an ejection adjustment mechanism that adjusts an ejection amount of the plasticized material from the ejection port; 

a position changing mechanism that changes a relative position of the nozzle to the table; 

a pressure measurement section that measures a pressure in the flow channel; 

a cleaning mechanism that is provided in a cleaning region different from the shaping region and cleans the ejection port; and 

a control unit that controls the nozzle, the ejection adjustment mechanism, and the position changing mechanism and executes a shaping process for shaping a three-dimensional shaped article by stacking layers of the plasticized material at the table, 

wherein 44 the control unit 

executes a cleaning process for causing the cleaning mechanism to perform cleaning by suspending the shaping process in the middle of the shaping process, and moving the nozzle to the cleaning region, and 

resumes the shaping process when the pressure measured by the pressure measurement section is a reference value or less after executing the cleaning process.
Claim 1. A three-dimensional shaping apparatus, comprising: 




a nozzle having a flow channel, through which a shaping material flows, and 






an ejection port, which communicates with the flow channel, and from which the shaping material is ejected toward a table; 

a position changing mechanism that changes a relative position of the nozzle to the table; 


a pressure measurement section that measures a pressure in a moving path of the shaping material; 
a cleaning mechanism that cleans the ejection port; and 


a control unit that controls the nozzle and the position changing mechanism and executes a shaping process for shaping a three-dimensional shaped article by stacking layers of the shaping material at the table, 


wherein the control unit 

executes a cleaning process for causing the cleaning mechanism to clean the nozzle by suspending the shaping process when the pressure measured by the pressure measurement section during execution of the shaping process is a first reference value or more.

Claim 2. The three-dimensional shaping apparatus according to claim 1, wherein a plasticizing section that forms the shaping material by plasticizing a material is included, and the pressure measurement section measures a pressure in the flow channel at a position between the plasticizing section and the ejection port or in the moving path of the shaping material in the plasticizing section.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Shor summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
A. US-20200324341 discloses a nozzle cleaning process/device to clear the nozzle of a liquid metal ejector in an additive manufacturing process.
B. US-20190168446 discloses a tip cleaning process can cause an extruder to move to the edge of the build platform where a cleaning wipe can remove any accumulated material from the extrusion nozzle in a three-dimensional (3D) object production system.
C. US-20180126672 discloses in a conventional cleaning module of a 3D printer can clean a dirty nozzle. When cleaning the nozzle, a printing operation of the nozzle has to stop, and the nozzle has to stay in a particular position in order to be cleaned by the cleaning module.
D. US-20170028646 discloses in a three-dimensional printing device wherein after a controller determines that the printing abnormity is occurred, the controller stops a printing procedure of the 3D object and enables a nozzle cleaning procedure of the at least one nozzle.
E. US-20160263827 discloses a nozzle cleaning cycle may be incorporated in the process for building the component in order to prevent or limit the nozzle(s) from clogging up during a build in a 3D printing.
N. WO-2017108071 discloses a 3D printing device is equipped with a cleaning station, a cleaning process can be automatically initiated when a clogged nozzle is detected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116